*58On Petition for Rehearing
Before BIGGS, Chief Judge, and McLAUGHLIN, KALODNER, STALEY, GANEY and SMITH, Circuit Judges.
PER CURIAM.
In our original opinion we held that the release did not absolve Dr. Lip-schutz of vicarious liability to the plaintiff Mazer and accordingly reversed the judgment and ordered the case remanded for trial on the issue of Dr. Lip-schutz’s vicarious liability. Dr. Lip-schutz’s executrix insists that we should now rule on other issues respecting the release which might arise and be presented on remand. We deem such consideration by this court at this time to be premature. The parties may, of course, present their views respecting the effect of the release to the court below which may rule in respect thereto as the facts and the law may require. Accordingly, rehearing will be denied.